DETAILED ACTION
Receipt is acknowledged of applicant’s argument/remarks filed on October 28, 2022, claims 1-10 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claim(s) have been fully considered but are moot in view of the same ground(s) of rejection. Applicant has amended claims 1 and 3. 
	In view of the amendment of claim 3 and replacement sheet for drawing 2, 3(a) and 3(b), their objection had been withdrawn. 


IDS Statement 


The IDS foreign patent documents 1 and 2  filed 12/04/2020 had not been considered.  Given the possible relevancy of the references concerning the claimed subject matter, a fully English translation is required.  

Drawings
The drawings 4 and 5 are objected to because corresponding input and output signals from controller, circuit, observer and other element(s) do not match specification description; for instance, target position φref and control error еφ are not shown in the drawings – see specification par. 82-107. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nierobisch et al. (Pub No.: US 2015/0232121 A1) in view of Shoji et al. (Pub. No.: US 2019/0329818 A1).

Regarding claims 1 and 3, Nierobisch et al. disclose a method and device for compensating fault in an electrical steering system having an electric motor 7 to be controlled by a control unit 3 based on measured and /or calculated input variables; wherein the electric motor is located on the lower section of the steering system (see abstract, par. 34 and Figures 1-2), comprising:
determining a frequency response of the controlled system based on a mathematical model of a simplified controlled system comprised of only the lower part of the steering control (e.g., determining (i) wheel rotation frequency, wheel axis rotational frequency, and / or wheel frequency of the steering device. A disturbance variable observer (25) is used to reconstruct  actually present sinusoidal disturbances or to create corresponding compensation signals due to torsional steering wheel vibrations caused by fluctuations in the thickness of a brake disk within the lower section of the steering based on mode of operation of a variable-frequency and / or static-frequency disturbance variable  – see par. 17, 18, 19, 33, 34-39 and Figures 1-2 ); 
Note: It appears that the specification discloses (i) a physical substitution model of the lower part of the steering system and (ii) in a separate process consider the influence of the upper part of the steering system – see specification (pub. No.: US 20210171094 A1): par. 95, 98, 99, 100, 73-74, 77, 79, 80, 87.
adjusting controller parameters of the at least one controller based on the frequency response of the controlled system (e.g., compensation signal M(f10), M(f20), .. M(fn0) are added to the output signal Mservo of the steering controller 21 – see par. 43, 38-40 and Figure 2); 
recording and returning at least one actual position (e.g., current rotor position of the electric motor (torque control element 7) detected by rotor position sensor 16 (e.g., claim 3 limitation) and current torsion bar torque of the torsion bar 8 detected by torque sensor 20 – par. 29, 41 and Figure 1).
Furthermore, Nierobisch et al. discloses a mechanism / process for determining and implementing a deviation between actual controlled system and modeled system based on rotor position sensor and torque sensor 20 signals to compensate internal and / or external disturbance / vibration within the steering device  – see par. 42, 49, 41. 
However, Nierobisch et al. fail to specifically disclose generating and/or receiving at least one target position. 
However, Shoji et al. teach a motor control device for a power steering system configured to calculate a rotor rotational angle of an electric motor 18 (e.g., above limitation and claim 3 limitation: target position) for determining a torque command value based on disturbance torques signals (e.g., road surface load torque, friction torque and others) and improve the response of control by compensating for a delay in the response due to the inertial of the electric power steering system and suppress the effect of disturbance torque signals on the angle control performance and provide high-precision angle control (see abstract, par. 33, 52, 5, 74, 43-45, 55-56, Figures 1, 2).
Given the teaching of Shoji et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Nierobisch et al.’s invention to incorporate, within the deviation between actual controlled system and modeled system of the electrical steering system, a mechanism / process to calculate a rotor rotational angle of an electric motor for determining a torque command value based on disturbance torques signals (e.g., road surface load torque, friction torque and others) and improve the response of control by compensating for a delay in the response due to the inertial of the electric power steering system and suppress the effect of disturbance torque signals on the angle control performance and provide high-precision angle control.   
The modification would enhance a method and device for compensating fault in an electrical steering system configured to compensate disturbance occurring during the operation of the steering system based on current rotor position of the electric motor,  current torsion bar torque of the torsion bar and calculated rotor rotational angle of an electric motor to improve the response of control by compensating for a delay in the response due to the inertial of the electric power steering system and suppress the effect of disturbance torque signals on the angle control performance and provide high-precision angle control.   
adjusting the controlled variable by means of the at least one controller based on a comparison of the at least one target position with the at least one actual position (e.g., Nierobisch et al., as modified by Shoji et al., disclose a mechanism / process to modify an actuating torque signal Mservo based on the deviation between actual controlled system and modeled system, which includes current rotor position sensor / torque signals and calculated rotor rotational angle of an electric motor to compensate internal and / or external disturbance / vibration within the steering device  – see par. 34-36, 42, 49, and 41).
Note: the specification disclose the term “controller variable” as a torque to be applied by the electric motor is the controlled variable of the at least one controller - see specification (pub. No.: US 20210171094 A1) :  par. 27 and 31.

	
	Regarding claim 2, Nierobisch et al. disclose a method and device for compensating fault in an electrical steering system wherein the controller parameters of the at least one controller are determined based on the symmetric optimum method (e.g., Figure 2 depicts the implementation of a control loop system wherein mode of operation of a variable-frequency and / or static-frequency disturbance variable with a transfer function referred to as Gnom(s) and Greal (s) are implemented (e.g., limitation: symmetric optimum method) as model of the steering device 31 – see par. 19, 41-42; Figures 1-2).

	Regarding claims 4-5, Nierobisch et al. fail to specifically disclose the claim(s) limitation(s).
However, Shoji et al. teach a motor control device for a power steering system configured to determine a torque command value based on disturbance torques signals (e.g., road surface load torque, friction torque and others) ( e.g., claim 4 limitation) for improving the response of control by compensating for a delay in the response due to the inertial of the electric power steering system and suppressing the effect of disturbance torque signals on the angle control performance (e.g., claim 5 limitation ) and provide high-precision angle control (see abstract, par. 33, 52, 5, 74, 43-45, 55-56, Figures 1, 2).
Given the teaching of Shoji et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Nierobisch et al.’s invention to incorporate, within the deviation between actual controlled system and modeled system of the electrical steering system, a mechanism / process to determine a torque command value based on disturbance torques signals (e.g., road surface load torque, friction torque and others) for improving the response of control by compensating for a delay in the response due to the inertial of the electric power steering system and suppressing the effect of disturbance torque signals on the angle control performance and provide high-precision angle control.
The modification would enhance a method and device for compensating fault in an electrical steering system configured to compensate disturbance occurring during the operation of the steering system based on current rotor position of the electric motor,  current torsion bar torque of the torsion bar and calculated rotor rotational angle of an electric motor to improve the response of control by compensating for a delay in the response due to the inertial of the electric power steering system and disturbance torques signals and suppress the effect of disturbance torque signals on the angle control performance and provide high-precision angle control.   

Regarding claim 6, Nierobisch et al. disclose a method and device for compensating fault in an electrical steering system wherein the determined disturbance torques and/or frictional torques are inserted into the control circuit downstream of the at least one controller by means of a first insertion transfer function (e.g., Figure 2 illustrated the mode of operation of a variable-frequency and / or static-frequency disturbance variable (e.g., disturbance torques signals (e.g., road surface load torque, friction torque and others)) with a transfer function referred to as Gnom(s) - representing a model of the steering device 31 – see par. 19, 41-42; Figures 1-2).

Allowable Subject Matter

Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument

Applicant’s arguments filed on October 28, 2022, with respect to the rejections of claims as cited on the Office Action mailed on July 29, 2022, have been fully considered but are not persuasive. 
Regarding applicant’s argument(s) with respect to the amendment of the claim(s) “…. Thus, Nierobisch discloses that the entire steering system is used as a model, whereas claim 1 recites that the lower portion is used as a model. Therefore, Nierobisch does not disclose a simplified controlled system comprised of only the lower part of the steering system” (see page 6, par. 2), the examiner respectfully disagreed with applicant allegation. It appears that applicant had only considered paragraph 41 Nierobisch et al.’s invention to argue that the implementation of the steering device (31)  in the form of functional block is related to the entire steering system without considering the implementation of  a disturbance variable observer (25) for reconstructing  actually present sinusoidal disturbances or for creating corresponding compensation signals due to torsional steering wheel vibrations caused by fluctuations in the thickness of a brake disk within the lower section of the steering. It is the examiner’s position that Nierobisch et al. in view of Shoji et al. disclose the claimed invention. Applicant is kindly invited to consider the above Office Action to view the  ground of rejection and the cited prior art section(s).   

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 /J.O.P/ Examiner, Art Unit 3664                                                                                                                                                                                                       
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664